


110 HR 2754 IH: Sunshine in Monetary Policy

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2754
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Paul (for
			 himself, Mr. Gutierrez, and
			 Mr. Jones of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Board of Governors of the Federal Reserve
		  System to continue to make available to the public on a weekly basis
		  information on the measure of the M3 monetary aggregate, and its components,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine in Monetary Policy
			 Act.
		2.M3
			 monetary aggregate required to be published weekly
			(a)In
			 generalNotwithstanding the announcement by the Board of
			 Governors of the Federal Reserve System on November 10, 2005, the Board of
			 Governors of the Federal Reserve System shall continue, after May 1, 2007, to
			 compile and to publish on a weekly basis the measure of the M3 monetary
			 aggregate and the components of the M3 that are not included in the measure of
			 the M2 monetary aggregate.
			(b)M3 monetary
			 aggregate definedFor
			 purposes of this section, the term M3 monetary aggregate means
			 the inclusive measure of money compiled by adding the following:
				(1)M1
			 componentsCurrency in
			 circulation (plus traveler’s checks), demand deposits, Negotiable Order of
			 Withdrawal (NOW) accounts, and similar interest-earning checking account
			 balances.
				(2)The non-M1
			 components of M2Household
			 holdings of savings deposits, small time deposits, and retail money market
			 mutual fund balances (exclusive of balances held in IRA and Keogh
			 accounts).
				(3)The non-M2
			 components of M3Institutional money market mutual fund
			 balances and managed liabilities of depositories consisting of large time
			 deposits, repurchase agreements, and Eurodollars.
				
